*640Dissenting opinion by
Freeman, J.
The question in this ease is, whether Moore is entitled to recover of Lassiter the amount of a judgment of this court paid by the former. The facts are: “ Blakemore obtained writs of certiorari and super-sedeas to bring a case into the circuit court, an execution having been levied on certain personalty of the property of said Blakemore.. J. M. Moore gave the usual prosecution bond, as surety for Blakemore, conditioned to prosecute the writ with effect, or perform the judgment which should be rendered in the cause.” The circuit court dismissed the writs and rendered judgment against Blakemore and his surety for the debt and costs. Thereupon, Blakemore appealed to the Supreme Court, where the judgment of the court below was affirmed, and a judgment rendered against Blakemore and Moore as his surety, as in the circuit court, and also for costs of Supreme Court and interest by way of damages, also a judgment against Lassiter on the appeal bond. Moore paid this judgment, and now files this bill for reimbursement. by Lassiter. The question is, has he an equity or legal right to such recovery? This, I think, depends on the question, whether Moore has paid a judgment or discharged a legal liability, which was not a primary one on him, by reason of the legal obligation of his bond under the facts stated, or was not included in his undertaking when he signed it. The main theory of the opinion heretofore delivered is, that the contract of Moore, the surety on the certiorari bond, has been *641interfered with, and his legal rights infringed upon by the interposition of the last surety for the appeal to this court. On this point I take it the whole case of complainant turns. It seems to me this element is absolutely requisite to support the claim of reimbursement set up in the bill. If there has been no change of his rights, nor alteration whatever in his legal obligation as undertaken by himself, he is bound to perform that 'obligation to its letter, and no one else can be called on, either to meet it for him, or reimburse him when he has done so. This principle seems to me too elementary to need authority. What then was the legal extent of the obligation of Moore, the surety? That the law of the case enters into and becomes part of the contract in every legal undertaking, is now an established axiom in our jurisprudence, and this both as to the measure of legal obligation, as well as effectiveness of remedy for its enforcement. This is too well settled also to need authority. The undertaking is to prosecute with effect or perform the judgment which shall be rendered— that is, legally rendered — in the case.
By our Code (T. & S., section 3137), M. & V., section 3853), it is provided, in cases of appeal, that is, by the principal, “ upon affirmance of the judgment or decree below, or recovery of a larger amount, or for dismissal of the certiorari for want of prosecution, or for any other cause, the court shall enter up judgment for the amount recovered against the principal and the sureties to the prosecution bond, with interest, etc., from the date of the judgment or decree below; *642and all costs. In all such cases this court renders such judgment as the court below should have rendered, that is, a. judgment for the debt, interest and costs rip to the date of the rendition of such judgment which has been appealed from: 12 Lea, 29, 30. To enable the court to do so, it is provided )section 3878, M. & V.): “Bonds taken for the prosecution of appeals are a part of the record of the appellate court, on which judgment may be rendered at any time against the appellant and his sureties, without notice.”
In view of these provisions, and our decisions on them, does it not. follow, that when J. M. Moore signed the bond, the law of his undertaking was, that he should abide by and perform the judgment that might be rendered in the case according to the existent law, the settled' construction of which was and is, that he should be liable to a judgment in this court, on appeal of his principal, for such judgment as the court below ought to have rendered; that is, on dismissal of certiorari, for- the debt as it' then existed in the circuit court, and for the costs of that court, and that without notice? His undertaking fixed the liability, and so he is not to be notified. As properly said, in Judge Cooper’s opinion in this case, the judgment of this court was erroneous in giving it for the costs of this court, and as I think, probably also wrong in rendering it for interest, as that was probably included in the appeal bond given for appeal to this court. Certain it is, the costs of the appeal could not properly be adjudged against him here: 11 Lea, 506
*643If this be a correct view of the nature of his obligation, then no legal wrong has been done him by the appeal, no term of his contract has been infringed, no change made in it, and he has no ground of complaint when he has paid a judgment to which he has subjected himself by the terms of his undertaking. Eor the purposes of this judgment he was, by law, under his undertaking, a quasi party to the appeal. This he was bound to know, as the statute provided for such judgment without further notice. He had no power to object to his principal’s appealing, as it was within the terms of his contract, and that appeal rendered him liable to the judgment for debt below and costs.
If he desired a release from the liability incurred, the law provided a remedy for him by giving five days’ notice to his principal of his motion, and a motion or rule to give counter security to indemnify him against liability as surety: Code (M. & V.), sec. 4415. And by next section it is provided, “ on failure to comply with the rule, the court will dismiss the suit and give judgment against the principal and surety for the costs already accrued.” The plaintiff, however, may, in such cases, prosecute his suit in forma pauperis, in which the surety will only be liable for costs accruing up to the time of giving the notice.
In support of the main proposition, I add here, suppose the principal in this case had appealed to the Supreme Court in jorma pauperis, would not Moore have been liable, no release having been had in the court below, to a judgment for debt and costs, pre*644cisely as in the case where a surety is given? Could he have complained, in such a case, that his contract had been altered, or that he was not primarily liable to the judgment for debt and costs accrued in the circuit court? Why not? The delay has been had by appeal, and the judgment rendered in this court on the appeal, after the delay occasioned by it. The reason would be, that such was his contract, and as the party had the right to appeal by the terms of that contract, he had as much right to appeal in forma pauperis as by giving bond, and so his surety could not complain. To make the case stronger, suppose his principal had been released from a large part or all of the debt by the judgment of the court below, by a claim of payments -made on the judgment, and the creditor had appealed, and this court had reversed that judgment, disallowed ■the credits, and given judgment, as it would have done, for the whole debt and costs of the court below, could the surety have objected? Certainly not. Yet here is a delay created by an appeal of the party to whom the bond is given, or for whose benefit it is taken, and yet the surety liable. This shows the theoi'y of a change of contract is not sound, as I think.
The case of Coles v. Anderson & Griswell, 8 Hum., 488, has no analogy to the case now under consideration. It was a suit against the principal and his accommodation, endorser, in which the endorser employed no attorney; an appeal from the judgment rendered was prosecuted, and the name of the endorser placed on the bond, the signing and prayer for appeal being unauthorized. It was simply held , that he was *645not bound, because he bad not appealed. It was added, he was not Hablé, because of the delay thus obtained, by which he suffered loss, the slaves of the principal having been run off during the pendency of the appeal. This is all clear, but the principle is no liability on an appeal not authorized by the party. But, as we have seen, such an appeal, with the result of a judgment for debt and costs, was authorized by the terms of Moore’s undertaking. For these reasons, I think the law of this case is, that Moore’s original undertaking involved and included a judgment for debt and costs of the circuit court; that this liability was equal to a judgment in the Supreme Court, if his principal appealed, and so involved the right on his part to appeal without Moore’s consent, and that when the proper judgment was rendered it • was a primary liability of Moore’s, no wise affected by Lassiter’s suretyship on the appeal bond, and so he has no right or equity to reimbursement from Lassiter. The latter, I think, is liable secondarily for debt and costs below, if Moore failed, and primarily for costs of the appeal, and probably for the interest or damages from date of appeal.
It is proper to add, that I do not think the fact that the remedy or right is placed on the ground of subrogation changes the principle in the slightest. It is still a question, whether on the facts complainant has an equity to be reimbursed on the facts' of this case, and whether you give the relief directly or by subrogation to the right of the creditor, goes only to the form or process by which the end is reached, and *646not to the basis of the right. The cases cited of successive sureties on sheriffs’" and other like bonds, I think, have no application to this case, because the rules of law are entirely different in their provisions as to bonds such as we now consider, and such bonds as are found in those cases. One statute has defined, as we have shown, and fixed the nature of the undertaking, one term of which is, that' such appeal may be taken and the party still be liable to judgment on his bond; another, that the appeal of the principal takes his bond and him as quasi party to the appellate court without notice, and makes him subject to such judgment as the court below should have'j rendered. This is to be done in the appellate court, and so the judgment is precisely what he contracted for, and the appeal, with another bond or in forma pauperis, before such judgment, is necessarily implied. For these reasons, after mature consideration, I am unable to agree to the conclusion reached by a majority of the court.
Turney J., concurring.